Citation Nr: 1102920	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
cervical spine disability (fracture of bilateral lamina at C2 and 
degenerative joint disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

REMAND

The Veteran served on active duty from June 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the North Little 
Rock, Arkansas, RO, which granted service connection for a 
cervical spine disability (fracture of bilateral lamina at C2).  
Degenerative joint disease was added to the characterization of 
the disability when a statement of the case was issued in July 
2008.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  

In December 2009, the Board remanded the case for further 
evidentiary development.  The Board remand specifically 
instructed the agency of original jurisdiction (AOJ) to provide 
the Veteran an examination to evaluate the severity of his 
service-connected cervical spine disorder.  The record indicates 
that the Veteran failed to appear for a VA examination in about 
March or April 2010.  

In its December 2009 remand, the Board also instructed the AOJ to 
readjudicate the Veteran's claim following completion of the 
requested development, and that, if the benefit sought remained 
denied, the Veteran and his representative should be furnished 
with a supplemental statement of the case (SSOC).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Based on the record now before the Board, it 
does not appear that the Veteran's claim was re-adjudicated, and 
no SSOC was provided to the Veteran.  (Although a progress note 
at the top of the file includes a handwritten notation suggesting 
that a SSOC may have been issued on April 15, 
2010, no such document was included in the file, and it is not 
clear that the Veteran was sent a copy and given opportunity to 
respond.)  This might not be a problem except for the fact that 
additional pertinent records were received.  Consequently, the 
case must be remanded for compliance with the Board's earlier 
instructions regarding re-adjudication and issuance of a SSOC.  

1.  The AOJ should obtain documentation 
showing that notice was sent to the Veteran 
regarding his obligation to appear for the 
VA examination that was scheduled in about 
March or April 2010.  

2.  Thereafter, the AOJ should readjudicate 
the Veteran's claim on the basis of the 
evidence added to the record.  Should 
additional development be deemed necessary, 
such as scheduling another examination 
based on a demonstration of good cause for 
failure to report to the 2010 examination, 
see 38 C.F.R. § 3.655, the AOJ should 
undertake the additional evidentiary 
development.  If the benefit sought is not 
granted, both he and his representative 
should be furnished a new SSOC.  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the SSOC in May 2009.  The SSOC 
should also specifically refer to 38 C.F.R. 
§ 3.655 regarding the process to be 
followed when a claimant fails to report 
for examination.  (If a SSOC was in fact 
issued in April 2010, a copy should be 
included in the claims file.)  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

